SAWYER, J.
[1] The objections to the reception of the indorsements upon the mortgage in suit are overruled. They serve no purpose, other than to show that so much money has been received in reduction of the amount otherwise owing upon the mortgage. They are simply admissions on the part of the mortgagee against his own interest. If they served to extend the running of the statute of limitations, or affected a substantial right of defendant, another question would be presented, and one which it is not now necessary to decide.
[2, 3] The mortgage and the note, being in the possession of plaintiff, are presumptively valid and subsisting obligations in her hands. The burden of rebutting this presumption rested upon defendants, who made no attempt to dispute her claim in that respect. They seem to rely almost entirely upon the discrepancy between the note produced and that described in the mortgage. To ipy mind the facts adduced are conclusively satisfying that- this difference was due to a mistake in the drawing of the original mortgage, and that the note referred to in the mortgage is the $250 note which was paid by Mr. Beattie to Mrs. Johnson and produced by plaintiff at the trial. Of this I have no manner of doubt.
That such an error may be disregarded, and judgment directed in accordance with the facts, has been many times held in this state; the most recent decisions to that effect of which I have any knowledge, being those of St. Lawrence v. Farmer, 32 Misc. Rep. 410, 66 N. Y. *455Supp. 584; Sullivan v. Corn Exchange Bank, 154 App. Div. 292, 139 N. Y. Supp. 97.
Other questions ■ presented by counsel have been examined, but in view of my conclusion as to the facts are not here treated of. Judgment directed for plaintiff, with costs.